Citation Nr: 1016815	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

The issue of entitlement to service connection for bipolar 
disorder, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 2002, the RO denied the Veteran's claim for 
service connection for bipolar disorder.  The Veteran did not 
appeal.

2.  Evidence relevant to the claim for service connection for 
bipolar disorder received since the September 2002 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for bipolar disorder received since the RO's final decision 
is new and material; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2002 rating decision, the RO denied the 
Veteran's claim for service connection for bipolar disorder 
as there was no evidence of treatment for a mental disorder 
during service or within one year of separation from service.  
The Veteran did not appeal.  Thus, this decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" within 
the meaning of 38 C.F.R. § 3.156.  This evidence includes a 
letter, received in August 2006, from a VA physician who 
treated the Veteran stating that the Veteran has been 
diagnosed as having bipolar disorder and had struggled with 
this chronic condition coinciding with his time in service.  
In addition, the VA physician also stated that medical 
records suggest that his depressive condition reported on 
entrance was exacerbated by his time in service.  The Board 
further finds that this evidence is material as it relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the claim; that is, it demonstrates that the 
Veteran had a psychiatric condition during service that was 
aggravated during service.  As new and material evidence has 
been presented, the claim is reopened.

Notice and Assistance

The duties to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim, such that 
any deficiency in this regard is harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for bipolar disorder is reopened; the 
appeal is granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for bipolar 
disorder.  After completing the necessary development, the 
claim must be readjudicated on a de novo basis.

Service treatment records show that on entrance, the Veteran 
indicated on his Report of Medical History as having 
depression or excessive worry.  No psychiatric diagnosis was 
noted and the examiner commented that the Veteran "worries 
because of family discord."  On separation, he again 
indicated on his Report of Medical History as having 
depression or excessive worry in addition to frequent trouble 
sleeping and nervous trouble of any sort.  A mental status 
evaluation conducted in December 1976 resulted in a finding 
of no significant mental illness, as reported on his 
separation examination.  

Although the Veteran's psychiatric condition was reported 
normal on separation, his treating VA physician found that he 
struggled with bipolar disorder during service and that his 
report of medical history on entrance and separation 
suggested that his depressive condition was exacerbated 
during service.  The physician also concluded that these 
findings were consistent with the Veteran's claim that he was 
discharged from military service due to psychiatric problems.  
The physician's opinion was based on documents that the 
Veteran provided to him, which included his reports of 
medical history on entrance dated January 1975 and on 
separation dated December 1976.  

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Rebutting the presumption of soundness requires that 
VA show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service. 

Given the Veteran's service treatment records and the letter 
from the Veteran's VA physician, a medical opinion based on a 
review of the entire record is necessary to decide this 
claim.  38 C.F.R. § 3.159(c)(4).  

In correspondence of record dated February 2005, the Veteran 
asserts that he was discharged for psychological reasons.  
The record does not contain any of the Veteran's service 
personnel records.  Although the separation examination does 
not support this contention, the RO should make arrangements 
to obtain the Veteran's service personnel records in order to 
verify the conditions of his separation.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's complete 
service personnel records, to include 
all records associated with his 
separation from service.  If these 
records are not available, a negative 
reply is required.

2.  After completion of the foregoing, 
schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of 
any diagnosed psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination. 

Based on the examination and review of 
the record, the examiner should address 
the following:  

(a) does the evidence of record clearly 
and unmistakably show that the Veteran 
had an anxiety or psychiatric disorder 
that existed prior to his entry onto 
active duty?

(b) if the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(c) if the answer is no, the examiner 
should provide a medical opinion for each 
chronic psychiatric disability diagnosed 
as to whether it is at least as likely as 
not that:

(i) in the case of any acquired 
psychiatric disorder, the disability 
began during service;

(ii) in the specific case of bipolar 
disorder or other psychotic disorders, 
the disability was manifested to a 
compensable degree within a year 
following separation from active duty; 
and 

(iii) whether the Veteran presented the 
prodromal signs of any currently 
diagnosed psychiatric disorder during 
his active military service. 

A complete rationale must be provided 
for any opinion offered.  If the 
psychiatrist concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should so state.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


